Citation Nr: 1735335	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  16-41 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Philippine Commonwealth Army from December 1941 to July 1942, and in the Philippine Guerrilla and Combination service from March 1945 to May 1946 and the New Philippine Scouts from June 1946 to April 1949.  The Veteran was a prisoner of war (POW) from April 1942 to July 1949.  The Veteran's death certificate shows that he died in September 1972.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

An October 2013 rating decision previously denied service connection for the cause of the Veteran's death.  The Appellant appealed the case, but did not file a timely substantive appeal to the Statement of the Case.  Accordingly, the RO closed the appeal.  The issues on the title page reflect the Board's favorable decision hereunder, with respect to reopening.

Evidence received since the last RO adjudication in June 2016 is either cumulative or duplicative of the other evidence of record.  Service treatment records are shown in the Veterans Benefits Management System has having been received in January 2017.  Nonetheless, these records have been considered by RO, as shown by the evidence list in the December 2014 Statement of the Case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an October 2013 rating decision, the RO denied the claim of service connection for the cause of the Veteran's death.  The Appellant did not timely appeal this decision nor did she submit new and material evidence within the one-year appeal period.

2.  Evidence received since the October 2013 decision relates to a previously unestablished fact necessary to substantiate the claim.

3.  At the time of the Veteran's death, he was not service-connected for any disorder.

4.  The cancer of the nasopharynx with metastasis that caused the Veteran's death did not manifest in service and is not attributable to service.   


CONCLUSIONS OF LAW

1. The October 2013 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2008); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).  

2. Evidence received since the October 2013 decision is new and material and the claim of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an October 2013 rating decision, the RO denied service connection for the cause of the Veteran's death because it contended that a January 2007 administrative decision had previously denied the claim and that no new and material evidence had been received since the previous denial.  As an aside, the January 2007 administrative decision denied nonservice-connected death pension, not service connection for the cause of the Veteran's death.  Since the October 2013 rating decision, a February 2015 affidavit from a fellow service member was received that testified to the Veteran's health during service.  This evidence is presumed credible for the purpose of a decision on reopening the claim.  Justus, 3 Vet. App. at 512-513. The Board finds the affidavit meets the low threshold set by Shade as to whether the evidence raises a reasonable possibility of substantiating a claim.  24 Vet. App. at 117.  In that regard, the evidence is indicative of illnesses incurred in service.  As such, it tends to cure an evidentiary defect in the previous rating decision, namely, the lack of in-service incurrence.  Therefore, it is new and material and reopening of the claim of service connection for the cause of the Veteran's death is warranted.

VA's Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by notice contained in the December 2015 claim form for benefits.  The claim was last adjudicated in June 2016.

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, military personnel records, private treatment records, and lay statements have been associated with the record.  Service treatment records were unavailable as they have been destroyed in a fire at the National Personnel Records Center.  Given the absence of service treatment records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA has not obtained a medical opinion in this case.  The Board finds that obtaining a VA medical opinion is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file to make a decision on the claim.  Id.  

A VA medical opinion under the standards of McLendon is not warranted in this case.  As discussed further below, there is no competent or credible evidence indicating that the cancer that caused the Veteran's death was related to service, and that in-service manifestations of disorders were present at or near the time of the Veteran's death.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Cause of the Veteran's Death

The Appellant seeks service connection for the cause of the Veteran's death.  The Veteran's death certificate shows that he died in September 1972 with the cause of death being cancer of the nasopharynx with metastasis.  The Appellant claims the Veteran's death was due to "former POW related diseases," which she contends include localized, beriberi-like edema with swollen legs, feet, ankle joints and muscle joints; malaria; malnutrition; dysentery; and other unspecified diseases.  See June 1999 Statement from Appellant.  She further claims that the Veteran was exposed to asbestos during his service as a cannoneer and his participation in gun firing.  See October 2012 correspondence from Appellant.  Additionally, she contends that the Veteran lost a great deal of weight after the war, that his stomach was bloated, and that he always had fever and coughs.  See August 2013 Statement in Support of Claim.  Later she claimed that his death was due to accumulated chemicals from gun powder, which in the long term caused cancer and nerve damage.  See March 2016 correspondence.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

In this case, the Veteran was not service connected for any disabilities during his lifetime.  Thus, the Board must evaluate whether the cause of the Veteran's death can be service-connected.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, service treatment records show that an August 1945 physical examination report noted "rhinitis left" in response to ear, nose, and throat abnormalities, although the handwriting is unclear.  A May 1946 physical examination was normal with respect to the ears, nose, and throat.  

In a January 2015 affidavit, a fellow service member stated that he witnessed the Veteran getting sick and ailing since May 15, 1942, while they were imprisoned in a concentration camp.  The service member continued to state that the Veteran's ailments, including dysentery and malaria, continued after his release from the concentration camp and from service.  Nonetheless, the Veteran joined the Philippine Scouts, according to the affiant.  The Veteran continued to be weak and in poor health after separation from the Philippine Scouts, according to the fellow service member.  The service member also stated that he personally heard complaints from the Veteran "on and off" of a sore throat and high fever.

Post service medical records show that in July 1972, the Veteran's nasopharyngeal cancer had been present about seven months, beginning as a pea-sized mass at the right side of the neck.  Accompanying symptoms were body weakness, weight loss, dysphagia and nasal stuffiness.  At the time, he was noted to be fairly nourished.

At the time of the Veteran's death, he had diagnoses of nasopharyngeal cancer of the poorly differentiated, squamous cell type with metastasis to the brain; anemia secondary to malnutrition; benign prostatic hypertrophy; sinusitis; and ascariasis.  See September 2015 certification from Veterans Memorial Medical Center. 

Based on a review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In that regard, there is no competent or credible evidence that links in service illnesses or incurrences with the development of cancer of the nasopharynx with metastasis.  

The only evidence in the Appellant's favor is lay statements.  They consist of the Appellant's lay statements of: June 1999 regarding POW illnesses; August 2013 regarding weight loss, bloating, fever and coughs; October 2012 claiming asbestos exposure; and March 2016 asserting cancer due to the chemicals in gunpowder.  The January 2015 affidavit from the fellow service member is a further lay statement in favor of the Appellant.

While a lay person is competent to report symptoms and occurrences within the realm of his or her personal experience, see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994), establishing the causal connection that this case requires is not something that can be identified by mere personal observation that comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, in this case, medical expertise is required to render an opinion as to whether the in-service illnesses and exposures caused the nasopharyngeal cancer.  This type of determination is outside the competence of the Appellant and the fellow service member, who have not been shown to have the needed training or experience to make such a link between the in-service incurrences and exposures and the Veteran's cancer.  Thus, there is no competent evidence of a required link.

With respect to asbestos, there is no competent, credible evidence that the Veteran was exposed to it.  The Board has considered the Appellant's lay statements, but finds them not to be competent or credible because of how long after the Veteran's service they were made, because she does not have personal knowledge of the presence of asbestos in the gunpowder or other materials nor the expertise to render a retrospective opinion, and because she has self-interest in making the statements because in support of her claim for compensation.

The Board has also considered whether the in-service rhinitis, malnutrition, malaria, and dysentery substantially and materially contributed to the cause of the Veteran's death.  In that regard, the Board finds that there is no competent evidence indicating a substantial and material link between these diseases and the acceleration of death or contribution to death in any way.  The evidence indicates that sinusitis and malnutrition were present near the time of death only as a result of the fatal cancer.  There is no evidence that malaria and dysentery were present much after separation from service.  Otherwise, the required determination of a contribution to the cause of death is outside the competence of the Appellant and fellow service member for the same reasons as described above.

In sum, the Appellant has not met her burden to establish the elements of the claim because there is no competent or credible evidence in support of the claim.  Fagan, 573 F.3d at 1287.  The benefit of the doubt doctrine is inapplicable in such case.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

The petition to reopen the Appellant's claim of service connection for the cause of the Veteran's death is granted.

Service connection for the cause of the Veteran's death is denied.






______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


